         Case 1:21-cv-00475-LAK Document 48 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et
   al.,

                Plaintiffs,
                                                          Case No. 21-cv-475-LAK
        v.

 U.S. Department of Health and Human
    Services, et al.,


                Defendants.


                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Sean Lev, hereby move this Court for an Order for admission

to practice pro hac vice to appear as counsel for plaintiffs MAZON: A Jewish Response to

Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and Lesbian Project,

Ark of Freedom Alliance, Freedom From Religion Foundation, American Atheists, and Hindu

American Foundation in Case No. 21-cv-475.

       I am a member in good standing of the bar of the District of Columbia, and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred, or denied admission or

readmission by any court. I have attached the declaration pursuant to Local Rule 1.3.



Dated: January 22, 2021                             Respectfully submitted,

                                                    /s/ Sean Lev
                                                    Sean Lev (DC Bar No. 449936)
Case 1:21-cv-00475-LAK Document 48 Filed 01/22/21 Page 2 of 2




                                  Democracy Forward Foundation
                                  1440 G Street NW, #8162
                                  Washington, DC 20005
                                  (202) 448-9090
                                  slev@democracyforward.org




                              2
